MEMORANDUM ***
Petitioner Jose Orrosquieta-Trujillo appeals the district court’s denial of his habeas corpus petition brought under 28 U.S.C. § 2241. We affirm.
*898Petitioner has failed to identify any constitutional or statutory error committed by the Immigration Judge and Bureau of Immigration Appeals in reaching the determination that Petitioner is ineligible for cancellation of removal. While Petitioner has attempted to argue that the IJ and BIA violated his right to due process in denying his application, Petitioner has not alleged a colorable constitutional violation. Thus, his habeas petition is more properly construed as an attempt to change the discretionary result reached by the IJ and BIA. Federal courts lack jurisdiction to review this type of claim under 28 U.S.C. § 2241. Gutierrez-Chavez v. INS, 298 F.3d 824, 829-30 (9th Cir.2002).
AFFIRMED.

 xhiS disposition is not appropriate for publication and may not be cited to or by the *898courts of this circuit except as provided by Ninth Circuit Rule 36-3.